Citation Nr: 1621999	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The RO originally denied service connection for the Veteran's heart condition and high cholesterol claims by rating action in June 2007.  The Veteran submitted new and material evidence within a year of issuance of the June 2007 RO denial.  Accordingly, de novo review of this claim is appropriate.  

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is a laboratory test result, and is not a "disability" for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2006, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this appeal, the Veteran has been advised of the bases of the denial of his high cholesterol claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the Veteran.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Veteran testified that he was first found to have high cholesterol during service.  He asserts that he should be granted service connection for high cholesterol.  The service treatment records (STRs) contain many laboratory reports showing that the Veteran had high cholesterol.  Post service medical records show that the Veteran continued to have high cholesterol.  

The Veteran submitted a May 2008 statement from his private physician.  The physician noted that the Veteran had high levels of cholesterol during service.  He attributed the Veteran's coronary artery disease to a combination of hereditary predisposition and longstanding severe hypercholesterolemia.  The Board has considered this physician's opinion.  However, as explained below, service connection may be granted for a disability, such as coronary artery disease, but not for a laboratory finding that is not considered a disability.  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is a laboratory finding, not a ratable disability for VA compensation purposes.

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  An elevated cholesterol level represents a laboratory finding, and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding, such as high cholesterol, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by high cholesterol.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  The Court of Appeals for Veterans Claims (Court) has held t where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for high cholesterol must be denied.


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

The Veteran's service treatment records show that in November and December 1989 the Veteran had complaints of left chest pain that radiated to the left shoulder.  He had chest pain with exertion and also when at rest.  When examined for his chest pain complaints the examiners noted that the Veteran had high cholesterol and noted that the Veteran had a family history of heart disease.  Although the Veteran did not receive a diagnosis of any heart disorder during service, the STRs indicate that the military clinicians were considering whether the Veteran's complaints of chest pain might be caused by a heart disability.  

Post service medical records show that the Veteran developed a heart disability.  He underwent coronary artery bypass surgery in June 2000.  The Veteran has not been provided a VA examination regarding the etiology of his heart disability.  In light of the Veteran having a current heart disability, and in light of the Veteran's chest complaints and the in-service notations regarding high cholesterol and the Veteran's family history of heart disease, the Board finds that the Veteran should be provided a VA examination to obtain an opinion regarding the etiology of the Veteran's current heart disability.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

There are numerous private medical records referring to the Veteran's treatment by Dr. Funneman prior to his bypass surgery in June 2000.  Dr. Funneman's records have not been obtained or requested.  Accordingly, copies of such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's updated VA treatment records.
 
2.  Ask the Veteran to provide information and completed authorization release forms for all private medical treatment for his heart disability that has not already been submitted.  This should include authorization for Dr. Funneman for records of treatment prior to, and subsequent to, the June 2000 bypass surgery.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence. 

3.  Provide the Veteran a VA cardiovascular examination.  The Veteran's claims file must be provided to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's heart disorder first developed during service, or is otherwise related, to service.   The examiner should also indicate whether it is it at least as likely as not  that the Veteran's heart disorder manifested to a compensable degree within one year of service.

In providing the above opinions, the examiner's attention is directed to the service treatment records which show that the Veteran had left chest pain with radiation into the left shoulder, and which show that the Veteran had elevated cholesterol during service.   

A complete rationale should be given for all opinions and conclusions.
 
4.  After completing the above, readjudicate the Veteran's claim.  If the benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


